 In the Matter of FARMERS FEED COMPANY OF NEW. YORKandEM-PLOYEES OFTHEFARMERS FEED COMPANYCase No. R-3052.=Decided October 31,1941Jurisdiction:brewers' grain drying industry.Practiceand Procedure:petition dismissed where no appropriate unit withinscope of petition employees of one of two Companiesheldinappropriate.Mr. David S. Jackson,of Buffalo, N. Y., for the Company.Mr. Jerome R. Murphy,of Buffalo, N. Y., and.Mr. Charles L.Cooper,of Marilla, N. Y., for the E. F. F. C.Mr. Daniel B. Shortal,of Buffalo, N. Y., for Local 19184.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn August 30, 1941, Employees of the Farmers Feed Company,herein called the E. F. F. C., filed with the Regional Director for theThird Region (Buffalo, New York) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Farmers Feed Company of New York,'. Buffalo, New York,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Septem-ber 17, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On September 19, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theE. F. F. C., and Local 19184, Flour, Feed and Cereal Workers Federali The original petition named the Company as"Farmers Feed Company" but at thehearing all parties, agreed to amend the name of the Company in the caption to read"Farmers Feed Company of New York."36 N. L. it. B., No. 140.650 FARMERS FEED COMPANY OF NEW YORK651Union, affiliated with the National Council of Grain Processors andAllied Industries, which is, in turn, affiliated with the American Fed-eration of Labor, herein called Local 19184, a labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to notice, a hearing was held on September 24, 1941, at Buf-falo, New York, before Edward D. Flaherty, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company, Local 19184,and the E. F. F. C. were represented and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade several. rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYFarmers Feed Company of New York. is a New York corporationengaged in the business of drying brewers' grains. It has plants inNew' York City, Buffalo, New York, and Newark, New Jersey.Dur-ing the year 1940, the Company dried grain totaling approximately45,600 tons at its three plants, of which approximately 26,000 tonswere shipped from the plants to points outside the States in whichthe respective plants are located.The present proceedings concern only the Buffalo plant.H. THE ORGANIZATIONS INVOLVEDEmployees of the Farmers Feed Company, unaffiliated, is a labororganization which admits to membership employees of the Company.Local 19184, Flour, Feed and Cereal Workers Federal Union, af-filiated with the National Council of Grain Processors and AlliedIndustries, which is, in turn, affiliated with the American Federationof Labor, is a labor organization which admits to membershipemployees of the Company.III.THE APPROPRIATE UNITThe Company and the E. F. F. C. contend that all the employees ofthe Company at its Buffalo plant, with the exception of supervisoryand office employees, constitute an appropriate unit.Local 19184.contends that all employees of the Company at its'Buffalo plant andall employees of the Maritime Milling Company, Inc.,.herein calledMaritime, at its plant located in the same building as the Company's 652DECISIONSOF NATIONAL LABORRELATIONS BOARDplant on Pratt Street, in Buffalo, New York, constitute an appropriateunit.'The Company has 16 employees at its Buffalo plant, and Mari-time has 10 employees in the same building.This building is ownedby the Company.The Company was organized. in 1905.Maritime was formed in1916 by a few individuals who were interested in the Company.* Atpresent, the stockholders of Maritime own a stock interest in theCompany-an interest, however, which is not controlling.Maritimedoes not own any Company stock, nor does the Company own anyMaritime stock.Maritime's president, secretary, treasurer, and its twovice presidents hold similar offices in the Company. In 1920, Maritimestarted making mixed feeds and subsequently engaged generally in themanufacture and sale of animal and poultry foods.For this pur-pose, it acquired a plant on Hopkins Street, in Buffalo, New York,but had no room there for its second-hand bag department or its smallpackage business.It therefore rented space for these operations inthe Company's plant on Pratt Street.From time to time, Company employees are shifted over to theemploy of Maritime, and vice versa.A Company officer testifiedthat this had been done "ever since we had Maritime as a tenant" andthat the purpose was "just to give them full time."A seniority liston the wall of the plant contained the names of the employees ofboth companies.3 In one instance, an employee who had worked forboth companies was granted a vacation based upon his combinedlength of service with both companies.The record indicates thatwhen necessary, the employees of one company at the plant can alwayssecure the assistance of employees of the other company, and that thetwo groups of employees cooperate in their work.The record showsthat the plant superintendent supervises the work of the employeesof both companies, and treats both groups alike.The pay roll of Maritime and the pay roll of the Company are`.`handled in the office by the same department."Employees of bothcompanies were paid by checks of Maritime.A Company official testi-fied that this was done for convenience, and that the Company reim-bursed Maritime each week for the amount of the pay roll. Thechecks for Company employees were distinguished merely by theinitials "F. F. C."This practice was discontinued a few weeks priorto the hearing, and since then Company employees have been paidby Company checks.In January 1937, Local 19184 secured a single contract covering itsmembers among the employees of both the Company and Maritime at2Local 19184, in stating its position, made no mention of supervisory and officeemployees.8It does not appear from the record whether the two groups of employees were listedseparately or intermingled'on this list. FARMERSFEED COMPANY OF NEW YORK653the Pratt Street plant. In this contract the companies agreed tomeet with representatives of Local 19184 concerning "all grievancesthat may arise with those members of Local 19184 who are in theiremploy."Similar contracts between Local 19184 on the one handand Maritime and the Company on the other hand were entered intoon July 1, 1937, July 1, 1938, and July 1, 1939.These four contractswere executed on behalf of both companies by the single signature ofan individual who was an officer of both companies.On July 12, 1940, Local 19184 entered into another similar contractwith both companies, embracing Company employees and Maritimeemployees at the Pratt Street plant, and containing the same recog-nition clause which appeared in the prior agreements.This contractwas to remain in force until July 1, 1941, and was to continue thereafterfrom year to year, unless either party gave 30 days' written notice ofcancelation or desired changes.On the same day, Local 19184 enteredinto a separate contract with Maritime embracing only the Maritimeemployees at its Hopkins Street plant.4On May 24, 1941,, the Company and Maritime submitted a pro-posed contract to Local 19184, intended to include Company employeesand Maritime employees at the Pratt Street plant, as before.How-ever, a dispute arose as to certain provisions of the contract.As aresult of this disagreement, and as a result of similar disagreementsbetween Local 19184 and other plants in Buffalo, Local 19184 calleda city-wide strike on July 1, 1941.5Conferences followed betweenunion representatives and representatives of the various Buffalo millsinvolved, including the Company and Maritime, looking toward thesettlement of the strike.At one of these conferences, a single unionrepresentative appeared on behalf of both the Company's employeesand the Pratt Street employees of Maritime.The parties reached atentative agreement upon all matters in dispute except the wage in-crease, concerning which Local 19184 notified Maritime and the Com-pany that it would negotiate further.Under these conditions, themen returned to work on July 10, 1941.Early in August 1941, the E. F. F. C. was organized. It promptlydemanded recognition as the exclusive bargaining agent for Companyemployees and submitted to the Company a proposed closed-shop con-tract intended to cover only Company employees.Thereafter theCompany refused to recognize the E. F. F. C. as the exclusive bargain-ing agent for its employees unless it was certified as such by the Board.The record clearly indicates that in the Pratt Street plant the* According to their texts, both contracts of July 12, 1940, covered all the employeesofMaritime, without dividing them into units of the Pratt Street and Hopkins Streetplants.The testimony, however, clearly shows that such separation was understood bythe parties.BLocal 19184 admits to membership employees of other companies in Buffalo, New York,in addition to the employees of the Company and Maritime. 654DECISIONS OF NATIONAL LABOR. RELATIONS'.'BOARDemployees of the Company and the employees of Maritime have alwaysbeen treated as a single group of employees.They are all under thesame superintendent and work in close proximity to each other. Em-ployees of one company are, on occasions, shifted to the other andthey frequently assist each other in their work.Until recently, em=ployees of both companies have been paid by checksofMaritime.Furthermore, the officers of both companies are almost identical.Asnoted above, the Company's Buffalo employees and the Pratt Streetemployees of Maritime have been represented jointly for the purposesof collective bargaining for a period of more than 4 years.Fromearly in 1937 until recently, Local 19184 has had a contract coveringthe employees of both companies. . These agreements have been signedon behalf of both companies by one individual who is an officer ofboth companies.Under all the circumstances, we are of the, opinion,and find, that a unit confined to the employees of the Company, asproposed by the E. F. F. C., is not appropriate for the purposes ofcollective bargaining.6IV.THE QUESTION CONCERNINGREPRESENTATIONSince the bargaining unit sought to be established by the petitioningunion is not appropriate, as stated in Section III, above, we find thatno question has arisen concerning the representation of employeesof the Company in an appropriate unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the ' following :CONCLUSION OF LAWNo question concerning representation of employees of FarmersFeed Company of New York, Buffalo, New York, has arisen in a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tion for investigation and certification filed by Employees of theFarmers Feed Company be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.eCf.Matter of New York Post,Inc.andPublishers Service, Inc.andNewspaper Guildof New York,14 N. L.It.B. 1008;,Matter of Shenango Penn Mold Company, ShenangoFurnace CompanyandSteelWorkers Organizing Committee,on Behalf of the Amalgamated.Association of Iron, Steel&Tin Workers of North America,Lodge 1032,19 N. L. R. B. 328.